DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 06/24/2020, 08/27/2020, 11/24/2020, 05/12/2021, 07/23/2021, 10/27/2021 and 11/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 26 and 32 are objected to because of the following informalities:  
Claim 26 has a parenthesis that should be removed
Claim 32 has a comma at the end instead of a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the recitation “a longitudinal axis” is indefinite because it is not clear if the longitudinal axis of the leaf spring is the same or a different longitudinal axis forming the longitudinal around fold.  There appears to be support in the specification for the longitudinal axis of the leaf spring being the same longitudinal axis that forms the longitudinal round fold, hence, the claim has been examined with such interpretation
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 16, 23-24, 26-29 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-9 and 17 of U.S. Patent No. 10,918,811 (hereinafter, 811’). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 16, of 811’ teaches an audible and/or tactile indicator for use with a drug delivery device, the audible and/or tactile indicator comprising a resilient force member configured to reside in two or more states having two or more different conformations, wherein in a relaxed state of the two or more states, the resilient force member is relaxed in a first conformation, wherein in a biased state of the two or more states, the resilient force member is biased to store energy in a second conformation different from the first conformation, wherein the resilient force member is configured to release stored energy to generate an audible signal when changing from the biased state into the relaxed state due to a transition from the second conformation to the first conformation, wherein the resilient force member is bent by a certain angle about a longitudinal axis forming a longitudinal round fold with two adjacent angled wing-shaped sections (see claims 1 and 17 of 811’).  
Regarding claim 23, of 811’ teaches wherein the resilient force member is configured as a leaf spring having a longitudinal axis, the leaf spring having a rectangular shape, a square shape, or an oval shape (see claims 7-8 of 811’).  
Regarding claim 24, of 811’ teaches wherein the resilient force member is bent about (see claim 9 of 811’).  
Regarding claim 26, of 811’ teaches wherein the resilient force member is supported in the biased state) in order to prevent transition into the relaxed state (see claim 1 of 811’).  
Regarding claim 27, of 811’ teaches wherein resilient force member is configured to be changed from the biased state to the relax state by a movement of a plunger that is used to displace a drug from a medicament container (see claim 6 of 811’).  
Regarding claim 28, of 811’ teaches a drug delivery device comprising a resilient force member of an audible and/or tactile indicator, the resilient force member configured to reside in two or more states having two or more different conformations, wherein in a relaxed state of the two or more states, the resilient force member is relaxed in a first conformation, wherein in a biased state of the two or more states, the resilient force member is biased to store energy in a second conformation different to the first conformation, wherein the resilient force member is configured to release stored energy to generate an audible signal when changing from the biased state into the relaxed state due to a transition from the second conformation to the first conformation, wherein the resilient force member is bent by a certain angle about a longitudinal axis forming a longitudinal round fold with two adjacent angled wing-shaped sections (see claims 1 and 17 of 811’).  
Regarding claim 29, of 811’ teaches wherein the resilient force member is configured to be changed from the biased state to the relaxed state by a movement of a plunger towards a proximal position at the end of a drug delivery process (see claim 6 of 811’).  
Regarding claim 32, of 811’ teaches wherein the resilient force member is supported when the drug delivery device is in an initial state and in a primed state and a distal end face of (see claim 3 of 811’)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16, 18, 23-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosebach et al. (Pub. No. 2018/0154078 also published as WO 2016/1933444A1 as listed on the IDS dated 06/24/2020).
Regarding claim 16, Mosebach et al. teaches an audible and/or tactile indicator (13, Fig. 2, see [0070]) for use with a drug delivery device (1, Fig. 1), the audible and/or tactile indicator (13) comprising a resilient force member (13.1, Fig. 3 and see [0085]) configured to reside in two or more states (S1 and S2, Figs. 2-3) having two or more different conformations (see [0086]), wherein in a relaxed state (S1, Fig. 2) of the two or more states (S1 and S2), the resilient force member is relaxed in a first conformation (conformation of 13.1 in Fig. 2 and see [0086]), wherein in a biased state (S2, Fig. 3) of the two or more states (S1 and S2), the resilient force member is biased to store energy in a second conformation (conformation of 13.1 in Fig. 3) different from the first conformation (conformation of 13.1 in Fig. 2, see [0086] and [0090]), wherein the resilient force member (13.1) is configured to release stored energy to generate an audible signal when changing from the biased state (S2) into the relaxed state (S1) due to a transition from the second conformation (conformation of 13.1 in Fig. 3) to the first conformation (conformation of 13.1 in Fig. 2, see [0103]), wherein the resilient force member (13.1) is bent by a certain angle about a longitudinal axis (L, Fig. 2) forming a longitudinal round fold (13.2, Fig. 2) with two adjacent angled wing-shaped sections (see Fig. 2 illustrating the wing-shaped sections on each side of 13.2; also see [0021] and [0087]).  
Regarding claim 18, Mosebach et al. teaches wherein at least one of the two adjacent wing-shaped sections (wing-shaped sections on each of side of 13.2) comprises a supporting tab (13.3, Fig. 2) outwardly protruding from a long side of the at least one of the two adjacent wing-shaped sections (see Fig. 2).  
Regarding claim 23, Mosebach et al. teaches wherein the resilient force member (13.1) is configured as a leaf spring (see [0086]) having a longitudinal axis (L, Fig. 2), the leaf spring having a rectangular shape, a square shape, or an oval shape (see Fig. 2).  
Regarding claim 24, Mosebach et al. teaches wherein the resilient force member (13.1) is bent about the longitudinal round fold (13.2) such that the two adjacent angled wing- shaped sections are at an angle of between 130 degrees and 160 degrees relative to each other (see [0021]).  
Regarding claim 26, Mosebach et al. teaches wherein the resilient force member (13.1) is supported in the biased state) in order to prevent transition into the relaxed state (see [0095]).  
Regarding claim 27, Mosebach et al. teaches wherein resilient force member (13.1) is configured to be changed from the biased state (S2) to the relax state (S1) by a movement of a  (10, Fig. 1) that is used to displace a drug (M, Fig. 1) from a medicament container (3, Fig. 1 and see [0102]).  
Regarding claim 28, Mosebach et al. teaches a drug delivery device (1, Fig. 1) comprising a resilient force member (13.1, Fig. 3 and see [0085]) of an audible and/or tactile indicator (13, Fig. 2, see [0070]), the resilient force member (13.1) configured to reside in two or more states (S1 and S2, Figs. 2-3) having two or more different conformations (see [0086]), wherein in a relaxed state (S1, Fig. 2) of the two or more states (S1 and S2), the resilient force member (13.1) is relaxed in a first conformation (conformation of 13.1 in Fig. 2 and see [0086]), wherein in a biased state (S2, Fig. 3) of the two or more states (S1 and S2), the resilient force member (13.1) is biased to store energy in a second conformation (conformation of 13.1 in Fig. 3) different to the first conformation (conformation of 13.1 in Fig. 2), wherein the resilient force member (13.1) is configured to release stored energy to generate an audible signal when changing from the biased state (S2) into the relaxed state (S1) due to a transition from the second conformation (conformation of 13.1 in Fig. 3) to the first conformation (conformation of 13.1 in Fig. 2), wherein the resilient force member (13.1) is bent by a certain angle about a longitudinal axis (L, Fig. 2) forming a longitudinal round fold (13.2, Fig. 2) with two adjacent angled wing-shaped sections (see Fig. 2 illustrating the wing-shaped sections on each side of 13.2; also see [0021] and [0087]).  
Regarding claim 29, Mosebach et al. teaches wherein the resilient force member (13.1) is configured to be changed from the biased state (S2) to the relaxed state (S1) by a movement of a plunger (10, Fig. 1)  towards a proximal position at the end of a drug delivery process (see claim 19).  
Regarding claim 31, Mosebach et al. teaches wherein the resilient force member (113.1) (101) is in an initial state and the resilient force member is unsupported when the drug delivery device is in a primed state (see [0014] and [0024]).  
Regarding claim 32, Mosebach et al. teaches the resilient force member (13.1) is supported when the drug delivery device (1) is in an initial state and in a primed state and a distal end face of the resilient force member is supported by a supporting protrusion (15.1, Fig. 4) arranged on a proximal region of a housing (2.2, Fig. 4, see [0024] and [0094]),
Regarding claim 35, Mosebach et al. teaches wherein in the biased state, the resilient force member is deformed to store energy (see [0098]).

Alternate Rejection
Regarding claim 16, Mosebach et al. teaches an audible and/or tactile indicator (113, Fig. 8, see [0110]) for use with a drug delivery device (101, Fig. 7), the audible and/or tactile indicator (113) comprising a resilient force member (113.1, Fig. 8 and see [0111]) configured to reside in two or more states (S1 and S2, see [0111]) having two or more different conformations (see [0111]), wherein in a relaxed state (S1) of the two or more states (S1 and S2), the resilient force member (113.1) is relaxed in a first conformation (see [0111]), wherein in a biased state (S2) of the two or more states (S1 and S2), the resilient force member (113.1) is biased to store energy in a second conformation (see [0111]) different from the first conformation (see [0111]), wherein the resilient force member (113.1) is configured to release stored energy to generate an audible signal when changing from the biased state (S2) into the relaxed state (S1) due to a transition from the second conformation to the first conformation (see [0111]-[0123]), wherein the resilient force member (113.1) is bent by a certain angle about a longitudinal axis (L100, Fig. 8 forming a longitudinal round fold (113.2, Fig. 8) with two adjacent angled wing-shaped sections (see Fig. 8 illustrating the wing-shaped sections on each side of 113.2; also see [0112]).  
Regarding claim 23, Mosebach et al. teaches wherein the resilient force member (113.1) is configured as a leaf spring (see [0111]) having a longitudinal axis (L100, Fig. 8), the leaf spring having a rectangular shape, a square shape, or an oval shape (see Fig. 8 and [0111]).  
Regarding claim 24, Mosebach et al. teaches wherein the resilient force member (113.1) is bent about the longitudinal round fold (113.2) such that the two adjacent angled wing- shaped sections are at an angle of between 130 degrees and 160 degrees relative to each other (see [0238]).  
Regarding claim 25, Mosebach et al. teaches wherein the resilient force member (113.1) is configured as a bistable spring element (see [0111]).  
Regarding claim 27, Mosebach et al. teaches wherein resilient force member (113.1) is configured to be changed from the biased state (S2) to the relax state (S1) by a movement of a plunger (110, Fig. 7) that is used to displace a drug (M, Fig. 1) from a medicament container (3, Fig. 1 and see [0118]-[0119]).  
Regarding claim 28, Mosebach et al. teaches a drug delivery device (101, 401 Figs. 7 and 23) comprising a resilient force member (113.1/413.3, Fig. 8, see [0110] and [0170]) of an audible and/or tactile indicator (113/413, Fig. 8, see [0110] and Fig. 24 and [0171]), the resilient force member (113.1/413.1) configured to reside in two or more states (S1 and S2, see [0111] and [0168]) having two or more different conformations (see [0111] and [0168]), wherein in a relaxed state (S1) of the two or more states (S1 and S2), the resilient force member (113.1/413.1) is relaxed in a first conformation (see [0111] and [0168]), wherein in a biased state (S2) of the two or more states (S1 and S2), the resilient force member (113.1/413.1) is biased to store energy in a second conformation (see [0111] and [0168]) different to the first conformation (see [0111] and [0168]), wherein the resilient force member (113.1/413.1) is configured to release stored energy to generate an audible signal when changing from the biased state (S2) into the relaxed state (S1) due to a transition from the second conformation (see [0111] and [0168]) to the first conformation (see [0111] and [0168]), wherein the resilient force member (113.1/413.1) is bent by a certain angle about a longitudinal axis (L100, Fig. 8 and L400, Fig. 24) forming a longitudinal round fold (113.2, Fig. 8 and 413.2, Fig. 24) with two adjacent angled wing-shaped sections (see Figs. 8 and 24 illustrating the wing-shaped sections on each side of 113.2 and 413.2; also see [0112] and [0169]).  
Regarding claim 29, Mosebach et al. teaches wherein the resilient force member (113.1) is configured to be changed from the biased state (S2) to the relaxed state (S1) by a movement of a plunger (110, Fig. 10)  towards a proximal position at the end of a drug delivery process (see claim 19).  
Regarding claim 30, Mosebach et al. teaches wherein the resilient force member (113.1) is configured to transition from the biased state (S2) into the relaxed state (S1) when a proximal plunger section (110.1, Fig. 10) abuts a distal end face (112.4, Fig. 10) of the resilient force member (113.1, see [0123]).  
Regarding claim 31, Mosebach et al. teaches wherein the resilient force member (413.1) is supported when the drug delivery device (401) is in an initial state and the resilient force member (413.1) is unsupported when the drug delivery device is in a primed state (see [0179] and [0186]).  
Regarding claim 33, Mosebach et al. teaches wherein the resilient force member (413.1) (see [0185]-[0186]).  
Regarding claim 34, Mosebach et al. teaches wherein the resilient force member (413.1) is radially unsupported in the biased state (0186]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosebach et al. (Pub. No. 2018/0154078 also published as WO 2016/1933444A1 as listed on the IDS dated 06/24/2020).
Regarding claim 20, Mosebach et al. does not teach wherein the longitudinal round fold has a bend radius between 1.5 mm and 2 mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Figs. 1-6 by substituting the resilient force member for the resilient force member of the embodiment of Figs. 13 and forming the longitudinal round fold to have a bend radius between  because Mosebach et al. teaches that the bend radius is sufficiently small (see [0136]) and that modifications may be made to the device (see [0261]).
Allowable Subject Matter
Claim 17, 19 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783